DETAILED ACTION
This Office Action is in response to the application filed on March 29, 2022. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1, 15-17, and 19-20 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received March 29, 2022 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose making a decision regarding a selective checking of a number of the HMVP candidates in the HMVP table in an order, the number of the HMVP candidates in the HMVP table checked not exceeding the maximum number of HMVP candidates to be checked. This language corresponds to the newly amended language of claims 1, 17, 19, and 20. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0404254 (“Zhao”), which corresponds to a provisional application filed January 1, 2019, in view of the level of skill in the art.
With respect to claim 1, Zhao discloses the invention substantially as claimed, including 
A method for video processing, comprising:
determining, based on a first threshold (T1), a maximum number of history-based motion vector prediction (HMVP) candidates in an HMVP table to be checked, wherein the HMVP table includes one or more HMVP candidates, and wherein the one or more checked HMVP candidates in the HMVP table are used for constructing a motion candidates list (see Figs. 28-29, 32, 33, ¶¶290-291, 309, 339, 343-344, 348-353, 396, 405, 410, showing and describing a HMVP table/LUT including one or more HMVP candidates, a limited/maximum number of which are checked for redundancy, i.e., the system determines a maximum number of HMVP candidates in an HMVP table to be checked where the HMVP table includes one or more HMVP candidates, and that this limited/max number may be based on a threshold, e.g., the first M candidates in the table or NHMVPChecked are checked, and that these checked HMVP candidates may be added to a merge candidates list or an AMVP candidate list, i.e., used for constructing a motion candidates list);
making a decision regarding a selective checking of a number of the HMVP candidates in the HMVP table in an order, the number of the HMVP candidates in the HMVP table checked not exceeding the maximum number of HMVP candidates to be checked (see citations and arguments with respect to element above and Tables 5 and 9, showing and describing checking a number (e.g., M) of existing candidates in the HMVP table for redundancy with a to-be-added candidate, i.e., selective checking of a number of the HMVP candidates in the HMVP table; these paragraphs also show that this checking only occurs where the candidate list is not already full and a new candidate is being added to the list, i.e., making a decision regarding selective checking…; Fig. 32 shows that this checking is done “in an order” and at least ¶410 and equation 28 shows that the number of HMVP candidates in the HMVP table checked does not exceed the maximum number of HMVP candidates to be checked);
constructing, based on the decision, the motion candidates list (see ¶¶289, 339, 348, 386, describing that where a list is not already full and a new candidate is to be added to the list, i.e., based on the decision, a merge/AMVP/motion candidates list is updated/constructed); and
performing, based on the motion candidates list, a conversion between a current block of a video and a bitstream of the video (see ¶¶82, 98, 125, 134, describing that this merge/AMVP/motion candidate list is used to encode and/or decode the block, i.e., perform a conversion between the current block and a bitstream of the current block).
Zhao describes that its HMVP table is operated in a FIFO manner (see, e.g., ¶290), but does not explicitly state that its redundancy checking of candidates is done “in an order”. However, Zhao’s Fig. 32 shows that the first check in the LUT is done as to LUT entry 0, on up to an Mth check. One of ordinary skill in the art at the time of filing would have understood this to show an “order” of candidates being checked for redundancy. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have noted the use of an “order” for checking the HMVP candidates for redundancy in the system of Zhao.
With respect to claim 2, Zhao discloses the invention substantially as claimed. As described above Zhao in view of the level of skill in the art discloses all the elements of independent claim 1. Zhao additionally discloses: 
wherein the maximum number of HMVP candidates to be checked is equal to the first threshold (see citations and arguments with respect to claim 1 above, showing and describing that the maximum number of HMVP candidates checked is equal to the first M candidates in the table or NHMVPChecked, i.e., the first threshold). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 3, Zhao discloses the invention substantially as claimed. As detailed above, Zhao in view of the level of skill in the art discloses each and every element of independent claim 1. Zhao also discloses: 
wherein the first threshold is a variable threshold (see equation 28, describing that the NHMVPChecked, i.e., the first threshold, may be variable).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 3.
With respect to claim 4, Zhao discloses the invention substantially as claimed. As described above Zhao in view of the level of skill in the art discloses all the elements of independent claim 1. Zhao additionally discloses: 
wherein the first threshold is pre-determined (see ¶¶343-344, 347, describing that the first M candidates may be checked and that the number of pruning checks may be transmitted/signaled, i.e., first threshold is predetermined). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 5, Zhao discloses the invention substantially as claimed. As described above Zhao in view of the level of skill in the art discloses all the elements of independent claim 1. Zhao additionally discloses: 
wherein T1 = 5 (see Table 9, showing that the threshold NHMVPChecked may be 5). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 5.
With respect to claim 6, Zhao discloses the invention substantially as claimed. As described above Zhao in view of the level of skill in the art discloses all the elements of independent claim 1. Zhao additionally discloses: 
wherein checking the HMVP candidates in the table is terminated upon a determination that a number of available motion candidates in the motion candidates list, including added HMVP candidates, has reached a maximally allowed number of motion candidates (see citations and arguments with respect to claim 1 above and ¶¶292, 312, 351, showing and describing that HMVP redundancy checking occurs only when candidates are needed to be added to the merge/AMVP candidate list – the number of maximum candidates in the list has not been achieved/the list is not filled, i.e., the HMVP redundancy checks terminate after the maximum number of candidates are added). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 6.
With respect to claim 7, Zhao discloses the invention substantially as claimed. As detailed above, Zhao in view of the level of skill in the art discloses each and every element of independent claim 1. Zhao also discloses: 
wherein checking the HMVP candidates in the table is terminated upon a determination that a number of available motion candidates in the motion candidates list, including added HMVP candidates, has reached a maximally allowed number of motion candidates minus a second threshold (T2) (see citations and arguments with respect to corresponding elements of claims 1 and 6 above, describing that checking the HMVP candidates in the table is terminated upon a determination that the number of candidates in the motion candidates list (including HMVP candidates) has reached a maximum and ¶401, describing that HMVP candidates may be added to the merge candidate list only if the merge candidates are less than the maximum candidate quantity minus 1).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 8, Zhao discloses the invention substantially as claimed. As described above Zhao in view of Chen discloses all the elements of dependent claim 7. Zhao/Chen additionally discloses: 
wherein T2 is a predefined positive integer (see Zhao ¶401, describing that T2 is 1, i.e., a positive integer). 
The reasons for combining the cited prior art with respect to claims 1 and 7 also apply to claim 8.
With respect to claim 10, Zhao discloses the invention substantially as claimed. As described above Zhao in view of the level of skill in the art discloses all the elements of dependent claim 6. Zhao additionally discloses: 
wherein the current block is coded with a motion vector prediction mode, and the motion candidates list comprises a motion vector prediction candidate list (see citations and arguments with respect to claim 1 above and ¶¶82, 125, 134-136, describing the use of a merge mode/AMVP mode that uses a merge/AMVP, i.e., motion, candidate list include motion vectors/MVPs and that the current block may be inter predicted using these MVP/motion vectors, i.e., coded with a motion vector prediction mode). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 11, Zhao discloses the invention substantially as claimed. As described above Zhao in view of the level of skill in the art discloses all the elements of dependent claim 8. Zhao additionally discloses:
wherein the current block is coded with a merge mode and the motion candidates list comprises a merge motion vector candidate list (see citations and arguments with respect to claims 1 and 10 above, describing that the block may be coded with a merge mode and the motion candidates list may be a merge motion vector candidates list).
The reasons for combining the cited prior art with respect to claims 1 and 7 also apply to claim 11.
With respect to claim 13, Zhao discloses the invention substantially as claimed. As described above Zhao in view of the level of skill in the art discloses all the elements of independent claim 1. Zhao additionally discloses: 
wherein the table comprises one or more HMVP candidates derived from one or more video blocks that have been coded and indices of the HMVP candidates in the table is based on a sequence of addition of the HMVP candidates into the table (see citations and arguments with respect to claim 1 above and Figs. 28-32, ¶¶312-316, showing and describing that the table comprises one or more HMVP candidates derived from coded video blocks and that indexes of the candidates in the table are assigned according to a FIFO rule, i.e., are assigned based on the sequence of addition into the table). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 13.
With respect to claim 14, Zhao discloses the invention substantially as claimed. As described above Zhao in view of the level of skill in the art discloses all the elements of independent claim 1. Zhao additionally discloses: 
wherein at least one HMVP candidate is removed from the table due to addition of a new HMVP candidate into the table; wherein the at least one HMVP candidate is removed from the table to provide an empty entry in the table and HMVP candidates whose indices are greater than that of the at least one HMVP candidate are moved forward to fill the empty entry and the addition of the new HMVP candidate into the table is performed after the moving of the HMVP candidates (see Figs. 28-29, ¶¶312-316, showing and describing that when an HMVP candidate is removed from the table due to a new addition, it provides an empty entry and the candidates whose indices are greater than the removed candidate are moved forward to fill the empty entry and the new HMVP candidate is then added to the table). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 14.
With respect to claim 15, Zhao discloses the invention substantially as claimed. As described above Zhao in view of the level of skill in the art discloses all the elements of independent claim 1. Zhao additionally discloses: 
wherein the conversion includes encoding the current block into the bitstream (see ¶¶77, 318, 451, Fig. 2, showing and describing that this procedure may be executed by a decoder, generating a current block from the bitstream). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 15.
With respect to claim 16, Zhao discloses the invention substantially as claimed. As described above Zhao in view of the level of skill in the art discloses all the elements of independent claim 1. Zhao additionally discloses: 
wherein the conversion includes decoding the current block from the bitstream ((see ¶¶91, 318, 451, Fig. 3, showing and describing that this procedure may be executed by an encoder, generating a bitstream from the current block). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 16.
With respect to claim 17, Zhao discloses the invention substantially as claimed. As described above Zhao in view of the level of skill in the art discloses all the elements of independent claim 1. Zhao additionally discloses: 
An apparatus for coding video data comprising a processor and a non-transitory memory with instructions thereon (see ¶¶550-552, 644-645, Figs. 2-3, showing and describing that the system may be embodied by an apparatus, e.g., encoder or decoder, for coding video data comprising a processor and a non-transitory memory with instructions thereon), wherein the instructions upon execution by the processor, cause the processor to: 
determine, based on a first threshold (T1), a maximum number of history-based motion vector prediction (HMVP) candidates in an HMVP table to be checked, wherein the HMVP table includes one or more HMVP candidates, and wherein the one or more checked HMVP candidates in the HMVP table are used for constructing a motion candidates list (see citations and arguments with respect to corresponding element of claim 1 above);
make a decision regarding a selective checking of a number of the HMVP candidates in the HMVP table in an order, the number of the HMVP candidates in the HMVP table checked not exceeding the maximum number of HMVP candidates to be checked (see citations and arguments with respect to corresponding element of claim 1 above);
construct, based on the decision, the motion candidates list (see citations and arguments with respect to corresponding element of claim 1 above); and
perform, based on the motion candidates list, a conversion between a current block of a video and a bitstream of the video (see citations and arguments with respect to corresponding element of claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 17.
With respect to claim 18, Zhao discloses the invention substantially as claimed. As described above Zhao in view of the level of skill in the art discloses all the elements of independent claim 17. Zhao additionally discloses: 
wherein the maximum number of HMVP candidates to be checked is equal to the first threshold and the first threshold is a variable threshold (see citations and arguments with respect to corresponding elements of claims 2 and 3 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 18.
With respect to claim 19, Zhao discloses the invention substantially as claimed. As described above Zhao in view of the level of skill in the art discloses all the elements of independent claim 1. Zhao additionally discloses: 
A non-transitory computer-readable storage medium storing instructions (see ¶¶550-552, 644-645, describing that the system may be embodied in software stored in memory and executed by a processor/control unit, i.e., a non-transitory computer-readable storage medium storing instructions) that cause a processor to:
determine, based on a first threshold (T1), a maximum number of history-based motion vector prediction (HMVP) candidates in an HMVP table to be checked, wherein the HMVP table includes one or more HMVP candidates, and wherein the one or more checked HMVP candidates in the HMVP table are used for constructing a motion candidates list (see citations and arguments with respect to corresponding element of claim 1 above);
make a decision regarding a selective checking of a number of the HMVP candidates in the HMVP table in an order, the number of the HMVP candidates in the HMVP table checked not exceeding the maximum number of HMVP candidates to be checked (see citations and arguments with respect to corresponding element of claim 1 above);
construct, based on the decision, the motion candidates list (see citations and arguments with respect to corresponding element of claim 1 above); and
perform, based on the motion candidates list, a conversion between a current block of a video and a bitstream of the video (see citations and arguments with respect to corresponding element of claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 19.
With respect to claim 20, Zhao discloses the invention substantially as claimed. As described above Zhao in view of the level of skill in the art discloses all the elements of independent claim 1. Zhao additionally discloses: 
A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus (see citations and arguments with respect to corresponding element of claims 17 and 19 above and ¶¶72-73, 87, describing that this storage medium may store a bitstream generated by the method/apparatus), wherein the method comprises:
determining, based on a first threshold (T1), a maximum number of history-based motion vector prediction (HMVP) candidates in an HMVP table to be checked, wherein the HMVP table includes one or more HMVP candidates, and wherein the one or more checked HMVP candidates in the HMVP table are used for constructing a motion candidates list (see citations and arguments with respect to corresponding element of claim 1 above);
making a decision regarding a selective checking of a number of the HMVP candidates in the HMVP table in an order, the number of the HMVP candidates in the HMVP table checked not exceeding the maximum number of HMVP candidates to be checked (see citations and arguments with respect to corresponding element of claim 1 above);
constructing, based on the decision, the motion candidates list (see citations and arguments with respect to corresponding element of claim 1 above); and
generating the bitstream based on the motion candidates list (see citations and arguments with respect to corresponding element of claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 20.
Claim Rejections - 35 USC § 103
Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of U.S. Patent Publication No. 2021/0258569 (“Chen”), which corresponds to a provisional application filed October 2018.
Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of U.S. Patent Publication No. 2020/0112715 (“Hung”), which corresponds to a provisional application filed October 2018.
With respect to claim 9, Zhao discloses the invention substantially as claimed. As detailed above, Park in view of Han discloses each and every element of dependent claim 7. 
Zhao does not explicitly disclose wherein the maximally allowed number of motion candidates is based on at least one of a shape, size or coding mode of the current block.
However, in the same field of endeavor, Hung discloses that it was known to base the number of allowed motion candidates on the shape, size, or coding mode of the current block, i.e.: 
wherein the maximally allowed number of motion candidates is based on at least one of a shape, size or coding mode of the current block (see ¶¶159-160, describing that the number of candidates in the list may be based on the width/height of the block or based on mode, e.g., AMVP).
As detailed above, Park discloses that the list size may be set to a particular number and/or signaled (see ¶130). At the time of filing, one of ordinary skill would have been familiar with motion vector candidate lists and limiting their size and have understood that, as evidenced by Hung, a known alternative to a fixed maximum would be a maximum based on shape, size, or coding mode of the current block. Accordingly, to one of ordinary skill in the art at the time of filing using such a variable maximum in lieu of the fixed maximum would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for adapting the max list size according to the shape, size, or mode of the current block in the coding system of Zhao as taught by Hung.
Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of U.S. Patent Publication No. 2020/0186820 (“Park”).
With respect to claim 12, Zhao discloses the invention substantially as claimed. As described above Zhao in view of the level of skill in the art discloses all the elements of independent claim 1. 
Zhao does not explicitly disclose wherein the current block is coded with an intra block copy mode in which prediction sample of the current block is generated by using at least a block vector pointing to another video block in a same picture containing the current block.
However, in the same field of endeavor, Park discloses that it was known to use an HMVP process in a system which allows coding in an intraBC mode: 
wherein the current block is coded with an intra block copy mode in which prediction sample of the current block is generated by using at least a block vector pointing to another video block in a same picture containing the current block (see ¶¶66, describing that the current block may be coded with IBC/intra block copy mode where the prediction of the current block is generated similarly to inter prediction but by using a reference block from the current picture, i.e., using a block vector pointing to another video block in the same picture containing the current block). 
At the time of filing, one of ordinary skill would have been familiar with HMVP and its use in various systems with various coding modes and have understood that, as evidenced by Park, a system that uses HMVP candidates may also code blocks in IntraBC mode. Accordingly, to one of ordinary skill in the art at the time of filing using an intraBC mode, like that of Park, to code a block in the coding system of Zhao would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for coding a current block with the intraBC mode of Park in the coding system of Zhao as taught by Park.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/Examiner, Art Unit 2481